Orders, Family Court, Bronx County (Richard Ross, J.), entered March 17, 1995, terminating respondent-appellant’s parental rights to the subject children upon a finding of mental illness, and committing their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of mental illness within the meaning of Social Services Law § 384-b (6) (a) is supported by clear and convine*228ing evidence, including the testimony of petitioner’s psychiatric expert that respondent is suffering from schizophrenia involving a long history of auditory hallucinations, affective and thought disturbance, delusions and impaired judgment, rendering her incapable of caring for the children, and that she does not appreciate the existence of her illness, has a history of noncompliance with her medical treatment, and was not likely to improve in the foreseeable future. We agree with Family Court that the best interests of the children would be served by freeing them for adoption.
Concur — Nardelli, J. P., Wallach, Williams and Mazzarelli, JJ.